Lumpkin, J.
(After stating the foregoing facts.) The bill of exceptions recites that the defendant offered an amended demurrer, to which objection was taken, but that the court overruled the objection and allowed the amendment; and while the added demurrer did not in express terms state that it was an amendment, it was presented to the presiding judge as such, and allowed. But it is unnecessary to deal with the pleadings with technical nicety. Whether the original demurrer be considered alone (omitting some of it which is objectionable as ‘speaking’), or whether it is considered in connection with the amendment, which developed the grounds of the demurrer more clearly, in either event the court did right to dismiss the petition for probate. There is no law for probating a copy of a will, except in cases of establishing a will lost or destroyed after the death of the testator, or without his consent. Civil Code, § 3289. Here the petition showed on its face that the will was not lost or destroyed, but had been offered for probate in another county by the executor named therein. If the court where the executor offered the will for probate was without jurisdiction, the proper proceeding would have been to make that point and have it adjudicated. If the objection was well founded, and was determined in favor of the objector, the will could be tendered for probate in the proper county. But while proceedings were pending in one county, or after the merits had been there adjudicated, the law furnished no authority for probating a copy of the will in another county. Moreover, the petition shows no jurisdiction in Grady county. It alleges that the property devised by the will is situated in Grady county, and that all parties at interest reside there; but it fails to show the jurisdictional fact that the testator resided there at the time of her death. Civil Code, § 3279.'■ Grady county was created in 1905. A portion of the territory included in it was *69taken, from Decatur county. But the larger part of Decatur county was left unaffected, including the county site. It was not alleged that the testatrix resided, at the time - of her death, in that part of Decatur county which was cut off and became a part of a new county; nor was any transfer of the case pending in Decatur county sought to be made to the proper court of the new county. A party in interest can not oust a court'of its jurisdiction and transfer a case to another court which has no jurisdiction, at his mere option, by filing a petition in the latter court.

Judgment affirmed.


All the Justices concur.